Case 1:20-cv-00965-SKC Document 20 Filed 05/27/20 USDC Colorado Page 1 of 1




  AO 399 (01/09) Waiver of the Service of Summons




                                       United States District Court
                                                                         for the
                                                                District of Colorado


                        ANTHONY MILLS
                               Plaintiff

                                  V.                                               Civil Action No. 20-CV-965-SKC
                  TOWN OF LASALLE, et al
                              Defendant


                                              WAIVER OF THE SERVICE OF SUMMONS


 To:     Sarah Schielke
              (Name ofthe plaintiff's attorney or unrepresentedplaintiff)



         I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

           I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
 60 days from               04/13/2020            , the date when this request was sent (or 90 days if it was sent outside the
 United States). IfI fail to do so, a default judgment will be entered against me or the entity I represent


 Date:
                                                                   v                         wgnamre oj ine anomey or imrepresentea party          ,



                 Weld County Sheriff's Office                                               Av tVQcHfNQjV K\OJ
                 name ofparty waiving service ofsummons                                                        Printed name



                                                                                                        OovoA due STuvk. (o0d
                                                                                                                  Address

                                                                                    UydOTk'' ^ ^ O WU3JO, 0/^
                                                                                                               E-mail address

                                                                                   %0J-(b(U-3T57
                                                                                                             Telephone number


                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

           Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofserving a summons
 and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
 the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

            "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
 no jurisdiction over this matter or over the defendant or fee defendant's property.                                           .

         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
 a summons or of service.      ,


            Ifyou waive service, then you must, within the tinie specified on the waiver form, serve an answer or a motion under Rule 1 2 on the plaintiff
 and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
